Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1-7, 9, 12-15, 17, 20, 21, 25, 27 and 28 in the reply filed on November 29, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 13-15, 20, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Compton (GB 2512818).
Regarding claim 1, Compton discloses a method for producing a chemical product, i.e. hydrogen peroxide (page 9, lines 11-13), comprising: applying, in an electrochemical cell (12), an electrochemical potential to a first electrode (10) in contact with solution from a first fluid stream (page 1, line 17 to page 2, line 11), the solution comprising a redox mediator/intermediary substance such that an active form of the redox mediator is generated (page 2, lines 4-20); and contacting the solution from the first fluid stream with solution from a second fluid stream, the solution from the first fluid stream being essentially immiscible with the solution from the second fluid stream 
Regarding claim 2, Compton further teaches wherein during the step of contacting the solution from the first fluid stream with the solution from the second fluid stream, at least a portion of the active form of the redox mediator is transferred from the first fluid stream to the second fluid stream (page 2, lines 4-20; the intermediary substance/redox mediator reacts with the first fluid flow to convert it from a first state to a second state; and allowing the intermediary substance to react with a second fluid to convert the reactant to a reaction product while the intermediary substance/redox mediator reverts to its first state).
Regarding claim 9, Compton discloses wherein the chemical product produced is hydrogen peroxide and the reactant is oxygen (page 9, lines 11-13).
Regarding claims 13-14, Compton teaches wherein the redox mediator comprises an optionally substituted quinone, and the active form comprises the corresponding hydroquinone of the optionally-substituted quinone (page 9, line 14 to page 10, line 12), wherein the optionally-substituted quinone and the corresponding hydroquinone have the structures of formula (1A) and (1B), respectively:

    PNG
    media_image1.png
    166
    377
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    196
    227
    media_image2.png
    Greyscale

Wherein adjacent groups R1-R4 are joined together to form rings.
Regarding claim 15, Compton further discloses wherein the redox mediator/intermediary substance comprises an optionally-substituted anthraquinone, and the active form of the redox mediator comprises the corresponding hydroquinone of the optionally-substituted anthraquinone (page 9, line 14 to page 10, line 12).
Regarding claim 20, the electrochemical cell (12) of Compton comprises a first electrode compartment comprising the first electrode, and a second electrode compartment comprising a second electrode (page 11, lines 1-7; page 12, line 24 to page 13, line 18).
Regarding claim 25, Compton discloses transporting solution from first fluid stream that has already contacted solution from the second stream back into the electrochemical cell (figure 5 shows that fluid is recycled back into the cell 56 by pump 54; page 14, lines 4-11).
Regarding claim 27, the oxygen evolution reaction of Compton is performed in the second electrode/anode compartment (page 9, line 11 to page 10, line 12; see the electrochemical reaction at the anode on page 10, line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 17, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Compton as applied to claims 15 and 20 above, and further in view of Edvisson Albers (US Patent Application Publication no. 2007/0012578).
Regarding claims 17, 21, Compton fails to teach wherein the first and the second compartments are separated by a bipolar membrane and wherein the anthraquinone comprises one or more sulfonate groups, carboxylate groups and/or phosphate groups.
Edvisson Albers teaches a method for the production of hydrogen peroxide using organic mediators, i.e. anthraquinones comprising sulfonate groups (paragraphs 22-23) in an electrochemical cell having an anode compartment separated from a cathode compartment by a bipolar membrane (paragraph 45). It would have been obvious to one 
Regarding claims 3 and 28, Edvisson Albers further discloses mixer-settlers fluidically connected to the electrochemical cell for mixing the solutions for further treatment (paragraph 61).

Allowable Subject Matter
Claims 4-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Compton in view of Edvisson Albers fails to teach after the step of transferring at least a portion of the active form of the redox mediator to the second fluid stream, contacting solution from the second fluid stream comprising the active form of the redox mediator with solution from a third fluid stream (claim 4. Claims 5-7 depend from claim 4); and wherein the partition equilibrium of the active form of the redox mediator between the solution of the first fluid stream and the solution of the second fluid stream and/or the partition equilibrium of the inactive form of the redox mediator between the solution of the first fluid stream and the solution of the second fluid stream varies with the concentration of a phase transfer catalyst in the solution of the second fluid stream (claim 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794